Order entered January 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01199-CR

                                   MARK MCCAY, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. F11-00694

                                             ORDER
       The Court GRANTS court reporter Janice E. Garrett’s December 31, 2012 motion for

extension of time to file the reporter’s record.

       The reporter’s record received January 7, 2013 is timely filed.




                                                        /s/   LANA MYERS
                                                              JUSTICE